STEVENS, Judge.
The petitioner questions the action of The Industrial Commission in denying her request to reopen her claim.
The petitioner sustained a low back injury on 11 January 1965.. Her claim was processed. On 3 May 1965 the Industrial Commission entered its award allowing compensation for a period .of total temporary disability as well as for a period of partial temporary disability. The award contained a finding of “no physical disability resulting from said accident”. The petitioner permitted the award to become final without requesting a formal hearing.
On 1 December 1966, the Commission received a letter from the petitioner’s husband and the Commission promptly sent to the petitioner the appropriate forms to enable her to petition for a readjustment or reopening of her claim. The petition was supported by a letter from the petitioner’s personal physician he not having been the doctor who treated her following the industrial incident. The Commission appointed a Consultation Board including in the membership the petitioner’s personal physician. The petitioner was examined and the Board rendered its report. By its report the Board advised the Commission that in the opinion of the Board, the petitioner’s “symptomatology is the result of pathology of the chest rather than the low back, and that there is no new and additional disability attributable to the injury in question * * The Board further expressed opinions adverse to the contentions of the petitioner. Based on the report, the Commission denied the reopening. The petitioner sought and was granted a formal hearing. Thereafter the Commission affirmed its denial of the petition to reopen and a timely review by certiorari was lodged with this Court
We have examined the record and find that there is sufficient evidence therein to. sustain the action of the Commission. The-Award is affirmed.
CAMERON, C. J., and DONOFRIO, J.„ concur.